Title: John Adams to Thomas Barclay, 8 January 1785
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          Auteuil January 8th: 1785.
        
        In answer to your favour from Rochfort of the 25th Ult: I may inform you, entre nous that if I should go to England, Dr: F and Mr: J: will go with me: we shall go all together upon the business of our Commission. But whether we shall go or not is yet problematical, and depends upon an Answer, as yet to be received from the British Ministry. In all Events I think we shall not go before you return. I hope we shall not, for it would be very disagreeable to me, to go out of France, again with my accounts unsettled.
        I am of your Mind, that two days, would be sufficient to settle my Accounts, upon the Grooms Maxim, that a short Horse is soon curried. for although a space of five or six years is included, I have avoided as much as possible meddling with the public Money, immense sums of which have been at my Command, so that my Accounts contain little besides the Receipts of my Salary. If I could

charge a Commission upon the Money I have obtained, my settlement with you would make a Figure. a Commission upon Seven Hundred Thousand Pounds sterling would be very clever, and that, very nearly is the sum, that I have borrowed in Holland. But it was fore-ordained that I and my Children should be poor that others may be immensely rich. I hope for the Pleasure of seeing you, very soon, and am, dear Sir &c.
        Inclosed is a Letter which Mr: Heukelom inclosed to me, I know not for what Reason.
      